Citation Nr: 1601138	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  12-19 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for residuals of prostate cancer, status-post radical prostatectomy with surgical scar, rated as 100 percent disabling, effective November 23, 2009; 30 percent disabling, effective January 1, 2012; and 60 percent disabling, effective April 24, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from July 1966 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA). 

Thereafter, in a June 2012 rating decision, the RO increased the rating for prostate cancer residuals from 30 to 60 percent, effective April 24, 2012.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The issue of entitlement to a rating higher than 60 percent for residuals of prostate cancer, status post prostatectomy, with residual scar, from April 24, 2012, forward is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT
 
1.  The RO originally granted service connection for residuals of prostate cancer, status-post radical prostatectomy with surgical scar, in an April 2003 rating decision; a 100 percent rating was assigned under Diagnostic Code 7528, on the basis of active malignancy, effective February 22, 2003, after which a reduction took place.

2.  On the basis of a local recurrence of prostate cancer, the RO, in a March 2010 rating decision, increased the disability rating for the Veteran's prostate cancer to 100 percent under DC 7528, effective November 23, 2009, until January 1, 2012.

3.  However, the medical evidence demonstrates that the Veteran's prostate cancer remained clinically active until April 24, 2012.




CONCLUSION OF LAW

Based on an active malignancy, from January 1, 2012, through April 23, 2012, the criteria for a 100 percent rating for residuals of prostate cancer with surgical scar, status-post radical prostatectomy, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.321, 4.115b, DC 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision below, discussion of the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

By way of history, the Veteran was originally diagnosed with prostate cancer in late 2002.  He underwent a radical prostatectomy in February 2003.  The
RO granted service connection for residuals of prostate cancer in an April 2003 rating decision based on evidence of prostate cancer (a malignant neoplasm of the genitourinary system) which was presumed to have been due to exposure to herbicides during service in Vietnam during the Vietnam Era.  At that time, a 100 percent rating was assigned under DC 7528 on the basis of active malignancy, effective February 22, 2003, after which a reduction took place when an active malignancy was no longer demonstrated.  

Years later, in November 2009, the Veteran experienced a local recurrence of prostate cancer; radiation therapy was recommended.   

In January 2010, VA afforded the Veteran an examination.  The report reflects that the radiation treatments had not yet been completed.  He had developed impotence following the surgery and had a radical prostatectomy scar located on his anterior side of his trunk.  The examiner continued the diagnosis of prostate cancer, noting that, at that time, it was still considered active.  

In February 2010 correspondence, the Veteran's private oncologist indicated that the Veteran recently completed external beam radiation therapy for adenocarcinoma of the prostate with rising PSA levels following radical prostatectomy.  The completion date for such therapy was January 18, 2010.  His oncologist expected to see the Veteran's PSA levels drop in a few months following radiation therapy.

In a March 2010 rating decision, the RO increased the disability rating for the Veteran's prostate cancer to 100 percent under DC 7528, effective November 23, 2009, on the basis of a local recurrence.  

In July 2010, VA afforded the Veteran an additional examination and the examiner continued the diagnosis of prostate cancer, noting that at that time, it was still considered active.  

In January 2011, VA afforded the Veteran an additional examination.  A diagnosis of prostate cancer, status-post prostatectomy, with surgical scar was rendered.  The examiner indicated that the Veteran's malignancy was still active and that he would continue to be closely monitored every 6 months.

In March 2011, the RO notified the Veteran of a proposed reduction of the 100 percent disability rating assigned for his service-connected residuals of prostate cancer, status-post radical prostatectomy with surgical scar.  In June 2011, the Veteran testified at a pre-determination hearing before a Decision Review Officer (DRO).  

Thereafter, in the September 2011 rating decision on appeal, the RO reduced the rating for the Veteran's residuals of prostate cancer, status-post prostatectomy, from 100 to 30 percent disabling, effective January 1, 2012, which is the first of the month after 60 days from notification of the proposed action.

In December 2011 correspondence, the Veteran's private physician, Dr. K.G. urged VA to continue the 100 percent rating.  Dr. K.G. opined that it would be detrimental to the Veteran as he has shown to have an aggressive and recurrent prostate cancer and should be closely monitored for 10 years after his treatment.
The Veteran most recently underwent a VA prostate examination on April 24, 2012.  The examiner determined that the Veteran was considered in remission based on his PSA level at the time of examination which was 0.02 ng/dl.

Thereafter, in a June 2012 rating decision, the RO increased the rating from 30 to 60 percent, effective April 24, 2012, based on the Veteran's residual voiding dysfunction.

As reflected above, the RO assigned the 100 percent disability at issue here from November 23, 2009, to January 1, 2012, pursuant to 38 C.F.R. § 4.115b, DC 7528 based on evidence of a malignant neoplasm of the genitourinary system.  Such code provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528 (2015).

The Veteran's primary assertion is that the 100 percent disability rating should be re-established given the aggressive nature of his cancer and the need to keep a watchful eye on the condition.  

As outlined above, DC 7528 provides a single total (100 percent) disability rating for active prostate cancer.  The Veteran's physicians hoped for the Veteran's PSA level to decrease in a few months following the completion of radiation therapy in January 2010.  However, when the Veteran underwent VA examinations in January 2010, July 2010, and January 2011, his malignancy remained active.  In fact, it was not until his most recent VA examination in April 2012 that his PSA level decreased to a level which the examiner stated was indicative of being in remission.  

Accordingly, with resolution of all doubt in his favor, the Board finds that the criteria for the 100 percent rating which the RO assigned from November 23, 2009, to January 1, 2012, continued to be met until April 24, 2012, when the malignancy was no longer considered active.  The Board therefore assigns a 100 percent rating from January 1, 2012, through April 23, 2012.  

The Board also notes that the Veteran's symptoms are expressly contemplated by the schedular criteria set forth in DC 7528.  The regulations and case law expressly considers the Veteran's cancer.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is thus neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Lastly, the Board finds that an inferred claim for a total disability rating based on individual unemployability (TDIU) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As decided, the Board has assigned a 100 percent rating for prostate cancer from January 1, 2012, through April 23, 2012.  Notably, from April 24, 2012, the RO has already assigned either a combined total schedular rating or a total rating based on unemployability.  In this regard, the record reflects that from April 24, 2012, to June 23, 2012, the RO assigned a TDIU based on the aggregate impact that his service-connected disabilities had on his employability.  From June 23, 2012, to October 1, 2012, the RO assigned a schedular 100 percent rating for his service-connected heart disability.  The RO then reinstated a TDIU from October 1, 2012, forward.  Moreover, the RO awarded the Veteran special monthly compensation under 38 U.S.C. 1114, subsection (s) and 38 CFR 3.350(i) on account of coronary artery disease status-post myocardial infarction with incomplete right bundle branch block, rated 100 percent and additional service-connected disabilities, from June 23, 2012, to October 1, 2012.  

ORDER

From January 1, 2012, through April 23, 2012, a 100 percent rating for residuals of prostate cancer, status-post prostatectomy, with surgical scar is granted, subject to the laws and regulations governing monetary benefits.

REMAND

As decided above, the Board assigned a 100 percent rating under DC 7528 from January 1, 2012, through April 23, 2012.  

DC 7528 provides that if there has been no local recurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528 (2015).  

Effective April 24, 2012, the RO assigned a 60 percent rating for the Veteran's prostate cancer residuals based primarily on evidence reflecting that his disability required the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day (urinary leakage).  The Board notes that the criteria for voiding dysfunction allow for a maximum rating of 60 percent under DC 7528; thus, no higher schedular rating is possible based on voiding dysfunction.  

Nonetheless, 80 and 100 percent ratings are available for any associated renal dysfunction, if applicable here.  During the 2015 videoconference hearing, the Veteran testified that his prostate residuals have worsened since last examined which was conducted in April 2012.  Remand is therefore necessary to afford the Veteran an additional VA examination to ascertain the current nature and severity of his prostate cancer residuals. 

Accordingly, the case is REMANDED for the following action:

1.  After associating any outstanding evidence with the claims file, provide the Veteran with a VA examination to assess the current nature and severity of his service connected prostate cancer residuals with surgical scar.

The examiner should specifically:

a).  Indicate all symptomatology and pathology associated with the Veteran's prostate cancer residuals with scar.

b).  Determine whether the Veteran's prostate cancer residuals result in renal dysfunction.  If so, determine whether it is productive of any of the following

i.  persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, or

ii.  requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

c).  Also provide the measurements of the Veteran's surgical prostate scar, and indicate whether it is deep (associated with underlying soft tissue damage) or superficial, unstable, painful, or causes limitation of function of the affected part, and any other symptomatology associated with the scar.

2.  Then, readjudicate the claim of entitlement to a rating higher than 60 percent for prostate cancer residuals with scar from April 24, 2012, forward.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response. 

The appellant has the right to submit additional evidence and argument on the  matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


